Citation Nr: 0033741	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The appellant served on initial active duty for training from 
January 1977 to May 1977, and sustained a right ankle 
fracture while on active duty for training with the Michigan 
Army National Guard in July 1978.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

In several statement submitted in connection with this 
appeal, the appellant appears to be raising a claim of 
service connection for a back disorder as secondary to her 
service-connected right ankle disability.  This matter is 
referred to the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The appellant's residuals of a right ankle fracture is 
objectively shown to be productive of not more than moderate 
limitation of motion with complaints of pain.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for residuals of a right ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant presently contends that the severity of her 
service-connected residuals of a right ankle fracture has 
increased, and that her overall disability picture warrants 
assignment of an evaluation in excess of 10 percent.  In such 
cases, the VA has a duty to assist the claimant in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the appellant's service and National Guard medical 
records, reports of VA rating examinations, records of 
treatment following service, and personal statements made by 
the appellant in support of her claim.  The Board has not 
been made aware of any additional relevant evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the appellant regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the claimant's service-connected disability 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher schedular evaluation in certain 
cases in which functional loss due to pain is demonstrated.  

Historically, service connection for residuals of a right 
ankle fracture with traumatic arthritis was granted by a 
March 1980 rating decision.  A 10 percent evaluation was 
assigned, effective from December 21, 1979.  However, by a 
subsequent rating decision of August 1980, the RO granted an 
earlier effective date of September 6, 1979, for the grant of 
service connection and assignment of the 10 percent 
evaluation.  That rating has remained in effect until the 
present time.  

In February 1999, a document purporting to be a claim from 
the appellant was received, stating that she wished to 
establish an informal claim for VA compensation or pension 
benefits in accordance with 38 C.F.R. § 3.155(a).  The 
signature block of the document was unsigned, but contained 
"Next Friend of Claimant" in typeface.  No further material 
was received from the claimant at that time.  

In April 1999, a claim was received from the appellant in 
which she indicated that her residuals of a right ankle 
fracture had increased in severity.  According to the 
appellant, she was then waiting to see a podiatrist for 
complaints of pain in her right foot and ankle.  The 
appellant stated that her daily work schedule was reduced to 
eight hours, and that her overtime had been eliminated.  She 
indicated that she experienced difficulty supporting herself 
on such a schedule.  Her claim was denied by a July 1999 
rating decision, and this appeal followed.  

The appellant underwent a VA rating examination in June 1999.  
The report of that examination shows that the appellant 
complained of experiencing occasional shooting pain and 
swelling in her ankle, and that the pain was aggravated on 
prolonged standing.  The appellant indicated that her 
symptoms had increased in severity over the past year and a 
half.  On examination, the appellant was shown to have a 
normal heel-to-toe gait, and her posture was characterized as 
"good."  The appellant was able to squat and walk on 
tiptoes.  The right ankle showed normal alignment without any 
swelling or deformity.  The skin was healthy, and there was a 
minor discoloration of the skin on the lateral side of the 
ankle.  There was a 2-1/2 inch long surgical scar on the side 
of the ankle, with no adhesions.  The appellant did complain 
of pain on palpation in the medial joint line.  Range of 
motion was from 10 degrees of extension to 20 degrees of 
flexion, with 5 degrees of inversion and eversion.  Power 
against resistance was good, but the appellant complained of 
pain in the ankle.  X-rays of the right ankle disclosed 
normal appearance, and there was no evidence of arthritis or 
any residual of the prior fracture.  The examiner concluded 
with a diagnosis of a history of a right ankle fracture 
without any residual at that time.  

In support of her claim for an increased rating, the 
appellant submitted a statement dated in July 1999 from Jason 
M. Choos, D.P.M..  Dr. Choos indicated that the appellant had 
been seen beginning in May 1999 for problems involving her 
right ankle.  According to Dr. Choos, the appellant had 
developed pain over her ankle, and was unable to stand for 
extended periods each day.  Further, Dr. Choos stated that 
the appellant's ankle problems "affected her work position" 
which he indicated involved standing and walking, and that 
her personal life had been altered due to being precluded 
from engaging in many unspecified types of activities.  Dr. 
Choos went on to indicate that the appellant had developed 
posttraumatic arthritis, and was currently being treated with 
injection therapy and Aircast bracing.  Dr. Choos concluded 
by offering his opinion that the appellant would likely 
continue to require such treatment.  

The appellant's residuals of a right ankle fracture are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2000).  Under that diagnostic code by which limitation of 
motion of the ankle is evaluated, a 10 percent evaluation is 
contemplated for moderate limitation of motion.  A 20 percent 
evaluation, the highest rating available for limitation of 
motion of the ankle under Diagnostic Code 5271, is warranted 
for marked limitation of motion.  Id.  Higher evaluations 
based on limitation of motion are not available absent a 
showing of ankylosis in the ankle.  

Traumatic arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Under that section, traumatic 
arthritis is to be rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  Under that 
diagnostic code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is for application for 
each such major joint or group of joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
to be assigned where there is X-ray evidence of two or more 
major joints or two or more minor joint groups.  Assignment 
of a 20 percent evaluation is contemplated where there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 10 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of a disability evaluation in excess of 10 percent under any 
diagnostic code.  In the present case, there appears to be 
some doubt as to whether the appellant actually has arthritis 
in her right ankle.  In the report of the June 1999 rating 
examination, the examiner expressly pointed out that there 
was no X-ray or other evidence of any arthritis in the right 
ankle.  However, the July 1999 letter received from Dr. Choos 
contains his assertions that the appellant did in fact have 
arthritis in her right ankle.  No clinical findings to that 
effect were included in the letter.  In any event, the Board 
observes that when service connection for residuals of a 
right ankle fracture was originally granted in March 1980, 
traumatic arthritis was considered to be a component of that 
disability.  

Even so, regardless of whether or not the appellant has 
arthritis in her right ankle, given that she is shown to have 
limitation of motion to a compensable degree, her right ankle 
disability is therefore to be rated under the applicable 
rating code addressing limitation of motion of the ankle.  In 
this case, the applicable rating criteria is set forth under 
Diagnostic Code 5271.  That diagnostic code only contemplates 
rating limitation of motion of the ankle on the basis of 
whether there is moderate or marked limitation of motion.  
Here, the appellant is only objectively shown to manifest 
moderate limitation of motion, as indicated by the results 
contained within the June 1999 VA rating examination report.  
This limitation of motion also takes into consideration the 
effects of functional impairment due to pain.  Weakness was 
not indicated.  See generally 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The Board further recognizes that Dr. Choos, in his July 1999 
letter, suggested that the appellant's residuals of a right 
ankle fracture were more debilitating than reflected in the 
VA rating examination report.  However, the Board observes 
that Dr. Choos did not offer any particular clinical data or 
other findings to support his assertions.  Therefore, the 
Board must conclude that the currently assigned 10 percent 
evaluation is appropriate, and that the appellant's appeal 
must be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000), in addition to the provisions set forth 
at 38 C.F.R. § 3.321(b)(1) (2000), have also been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the appellant's contentions in 
this case.  However, there has been no showing that the 
appellant's right ankle disability has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
acknowledges the appellant's statements to the effect that it 
was difficult for her to support herself on an eight-hour 
workday without overtime, and that Dr. Choos has stated that 
the appellant's right ankle disability has placed an 
increased burden on her ability to sustain employment.  
However, such statements are insufficient to form a basis for 
assignment of an extraschedular evaluation.  The Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impractical the application of the 
regular schedular standards.  In that regard, the Board 
observes that the applicable rating criteria contemplate 
higher disability ratings for the appellant's right ankle 
disability on a schedular basis.  However, her objectively 
manifested symptomatology has not been found to be of such 
severity as to warrant assignment an evaluation in excess of 
the currently assigned 10 percent rating on a schedular 
basis.  Likewise, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture is denied.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

